DOCUMENTS UNDER SEAL
                      Case 5:21-mj-71079-MAG Document 5 Filed 07/01/21 Page 11:07-1:25pm
                                                           TOTAL TIME (m ins):
                                                                               of 1      (18 mins)
M AGISTRATE JUDGE                          DEPUTY CLERK                              REPORTER/FTR
M INUTE ORDER                             Justine Fanthorpe                          Zoom Recording
MAGISTRATE JUDGE                           DATE                                      NEW CASE         CASE NUMBER
Susan van Keulen                          7/1/21 via Zoom                                             5:21-mj-71079-MAG-1
                                                       APPEARANCES
DEFENDANT                                  AGE       CUST  P/NP   ATTORNEY FOR DEFENDANT                   PD.     RET.
Derrick Langford                                     Y        P      Severa Keith                          APPT.
U.S. ATTORNEY                              INTERPRETER                              FIN. AFFT            COUNSEL APPT'D
Frank Riebli for Jeffrey Backhus                                                    SUBMITTED

PROBATION OFFICER            PRETRIAL SERVICES OFFICER                DEF ELIGIBLE FOR             PARTIAL PAYMENT
                             Pepper Friesen                           APPT'D COUNSEL               OF CJA FEES
                                         PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR               PRELIM HRG       MOTION           JUGM'T & SENTG                          STATUS
                                                                                                              TRIAL SET
       I.D. COUNSEL                 ARRAIGNMENT            BOND HEARING             IA REV PROB. or           OTHER
                                                                                    or S/R
       DETENTION HRG                ID / REMOV HRG         CHANGE PLEA              PROB. REVOC.              ATTY APPT
    15                                                                                                        HEARING 3
                                                     INITIAL APPEARANCE
         ADVISED                   ADVISED                NAME AS CHARGED                TRUE NAME:
         OF RIGHTS                 OF CHARGES             IS TRUE NAME
                                                         ARRAIGNM ENT
       ARRAIGNED ON                 ARRAIGNED ON              READING W AIVED               W AIVER OF INDICTMENT FILED
       INFORMATION                  INDICTMENT                SUBSTANCE
                                                          RELEASE
      RELEASED            ISSUED                     AMT OF SECURITY         SPECIAL NOTES            PASSPORT
      ON O/R              APPEARANCE BOND            $ 50,000                                         SURRENDERED
                                                                             unsecured
                                                                                                      DATE: w/in 48 hrs of
                                                                                                                 release
PROPERTY TO BE POSTED                           CORPORATE SECURITY                        REAL PROPERTY:
    CASH    $


      MOTION            PRETRIAL                DETAINED          RELEASED       DETENTION HEARING            REMANDED
      FOR               SERVICES                                                 AND FORMAL FINDINGS         TO CUSTODY
      DETENTION         REPORT                                                   W AIVED
ORDER REMOVED TO THE DISTRICT OF Southern District of Texas
                                                             PLEA
    CONSENT                        NOT GUILTY               GUILTY                    GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                    CHANGE OF PLEA           PLEA AGREEMENT            OTHER:
    REPORT ORDERED                                          FILED
                                                         CONTINUANCE
TO:                                ATTY APPT                BOND                    STATUS RE:
TBD for further proceeding         HEARING                  HEARING                 CONSENT                 TRIAL SET

AT:                                SUBMIT FINAN.            PRELIMINARY             CHANGE OF                STATUS
                                   AFFIDAVIT                HEARING                 PLEA
Southern Dist of TX                                         _____________
BEFORE HON.                        DETENTION                ARRAIGNMENT             MOTIONS                 JUDGMENT &
                                   HEARING                                                                  SENTENCING

         TIME W AIVED              TIME EXCLUDABLE          IDENTITY /              PRETRIAL                PROB/SUP REV.
                                   UNDER 18 § USC           REMOVAL                 CONFERENCE              HEARING
                                   3161                     HEARING
                                                 ADDITIONAL PROCEEDINGS
Surety, Malikia Carpenter, present. All parties appear via Zoom. Defendant consents to proceed by video appearance.
Amended Financial Affidavit submitted. Court has permission to sign amended financial affidavit and bond on behalf of
defendant and surety.
                                                                                          DOCUMENT NUMBER:
